Citation Nr: 1448694	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to a compensable disability rating for tinnitus prior to February 27, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, with additional service in the Army National Guard and Navy Reserve.  He was awarded the Purple Heart and Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2006 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and the VA Appeals Management Center (AMC), respectively.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing, and a transcript of that hearing is of record.  In October 2011, the Veteran's representative submitted additional evidence directly to the Board, along with a signed waiver of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

The RO originally characterized the issues on appeal as entitlement to service connection for bilateral hearing loss.  Here, the Board has re-characterized the matter as two separate service connection issues, for left ear hearing loss and right ear hearing loss, respectively, to better reflect the clinical evidence.  

In May 2008, the Veteran submitted a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right ear hearing loss and entitlement to a compensable disability rating for tinnitus prior to February 27, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current left ear hearing loss disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in July 2005 and March 2006 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay statements.  In December 2011, the Board remanded the Veteran's claims to obtain records from the Social Security Administration and private treatment records from Dr. K. Stabell dated from April 2006 to the present.  The Veteran's claims file contains these records.  In addition, the Board requested that the AMC schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss.  Accordingly, the Veteran underwent VA examination in February 2012.  Upon review, the Board finds the February 2012 VA examination and opinion adequate with respect to the issue decided herein.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the AMC substantially complied with all of the Board's remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hearing loss is considered an organic disease of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case. 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, the Board finds it determinative that the medical evidence does not show that any left ear hearing loss met VA criteria for a disability during the pendency of the appeal or prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.385; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In April 2006, the VA examiner found the VA examination results were inconsistent and considered non-organic in nature.  Although the Veteran was re-instructed as to the response criteria, the examiner determined that the responses were still not useful, and the examination was terminated.  An April 2009 VA audiology report indicates the Veteran had a mild high frequency loss in the left ear with excellent speech discrimination.  Based on the results, a VA audiologist reported that the Veteran had "essentially normal hearing in the left ear."  On VA examination in February 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
30
30

The Veteran's speech discrimination score was 98 percent.  Although the VA examiner diagnosed sensorineural hearing loss in the left ear, she reported that the Veteran's thresholds in the left ear did not meet the criteria for a disability according to VA regulations.  As the February 2012 VA examination is the only medical report demonstrating valid findings during the pendency of the appeal, the Board finds the medical records do not demonstrate that any left ear hearing loss met the criteria for a disability under VA regulations during the appeal period.  

Additionally, the Board is cognizant of the holding of the Court in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in May 2005.  The last medical record reflecting valid audiology results prior to the February 2012 VA examination is a July 1991 service treatment record, which does not demonstrate a left ear hearing loss disability for VA purposes.  As such, the Board finds the evidence does not demonstrate a left ear hearing loss disability for the purpose of service connection at any time prior to the Veteran filing a claim for benefits. 

The Board acknowledges the Veteran's assertions that he experiences left ear hearing loss and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a left ear hearing loss disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a left ear hearing loss disability, as he has not been shown to have the medical training necessary to do so.  In this case, the clinical evidence does not support a competent diagnosis of a left ear hearing loss disability for service connection purposes at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a left ear hearing loss disability.  

Without evidence of a current left ear hearing loss disability, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.






REMAND

Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss as a result of exposure to noise from artillery, rifle, pistol, and machine gun fire during active service.  

Pursuant to the Board's December 2011 remand, the Veteran underwent VA examination in February 2012.  After audiological examination and a review of the claims file, to include the Veteran's service treatment records and lay statements, the VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner noted the Veteran's normal hearing upon entrance into service and that he exited active duty in September 1969 with normal hearing from 500 to 4000 Hertz.  In addition, the VA examiner highlighted a July 1991 audiogram that demonstrated normal hearing in the right ear from 500 to 6000 Hertz.  Based on the Veteran's normal hearing at separation from service and the normal results found on examination in July 1991, the VA examiner concluded the Veteran's current right ear hearing loss did not occur from military service or reserve duty. 

Upon review, the Board finds the February 2012 VA examination and opinion inadequate for determining service connection with respect to the Veteran's right ear hearing loss.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In pertinent part, the VA examiner indicated that following the Veteran's separation from active duty, the first audiogram available was a July 1991 audiogram.  However, the evidence includes a June 1986 medical examination, which shows right ear hearing loss that meets the criteria for a disability under VA regulations.  As the VA examiner based the opinion, in part, on the normal hearing results shown in July 1991 and did not address the June 1986 audiogram report, the Board finds an addendum opinion is necessary.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from March 2012 to the present from the VA Medical Center in St. Louis, Missouri, and any associated outpatient clinics.  

Compensable Disability Rating for Tinnitus

In a July 2012 rating decision, the AMC granted a 10 percent disability rating for service-connected tinnitus with an effective date of February 27, 2012.  The record indicates the Veteran filed a timely Notice of Disagreement with the July 2012 decision in which he asserted the AMC should have made the 10 percent disability rating effective May 12, 2005, the date of his initial claim.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with this issue.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from March 2012 to the present for the Veteran from the VA Medical Center in St. Louis, Missouri, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2. Forward the Veteran's claims file, to include a copy of this Remand, and a summary of the Veteran's confirmed periods of active duty and active duty for training to the February 2012 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to whether any current right ear hearing loss is related to a period of active duty or active duty for training.  If the examiner finds additional examination is necessary, schedule the Veteran for a VA examination.

Following a review of the evidence, to include the service treatment records and with consideration of the Veteran's lay statements regarding his in-service and post-service symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss is related to his active duty service from October 1967 to October 1969 or that it began during a verified period of active duty for training.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right ear hearing loss manifested to a compensable degree within one year of the Veteran's period of active duty.  The examiner should note that the Veteran's in-service noise exposure is considered verified.  In addition, the examiner should specifically address both the June 1986 and July 1991 audiograms as well as the Veteran's entrance and separation examination reports.  The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to a compensable disability rating for tinnitus prior to February 27, 2012.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to this issue and the benefit remains denied, the issue should be returned to the Board for appellate review.

4. Then, re-adjudicate the claim of entitlement to service connection for right ear hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


